People v Wade (2019 NY Slip Op 07298)





People v Wade


2019 NY Slip Op 07298


Decided on October 9, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 9, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
MARK C. DILLON
VALERIE BRATHWAITE NELSON
LINDA CHRISTOPHER, JJ.


2016-11744
 (Ind. No. 653/14)

[*1]The People of the State of New York, respondent,
vRaymond Wade, appellant.


Raymond Wade, Dannemora, NY, appellant pro se.
Madeline Singas, District Attorney, Mineola, NY (Kevin C. King of counsel; Casey Gingrich on the memorandum), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated August 22, 2018 (People v Wade, 164 AD3d 840), affirming a judgment of the Supreme Court, Nassau County, rendered October 24, 2016.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 U.S. 745; People v Stultz, 2 NY3d 277).
RIVERA, J.P., DILLON, BRATHWAITE NELSON and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court